DETAILED ACTION
This is the first action on the merits for application 16/644,833 filed March 5, 2020.
This is the 371 national stage filing for PCT/US18/49880 filed September 7, 2018, which also claims priority to provisional document 62/555,686 filed September 8, 2017.
A preliminary amendment filed concurrent with initial filing amends the claims.  Therein, claims 1-28 were cancelled with claims 29-56 being introduced.
Claims 29-56 are pending and have been considered on the merits.
The examiner attempted to contact the applicant’s representative to discuss the claim set filed, its similarity to the claims of application 16/677,912 and possible support for the claims now listed.  A voicemail was left but no call was returned.
Priority
Please note the subject matter of the now pending claims is largely unsupported by the specification as filed (inclusive of the initial set of claims).  For example, the specification (and priority documentation) fails to address the use of “a body of transparent insulating material” in which energy converting cells are “at least partially within the body” or being “an integral single-piece encapsulating” the cells.  This same difficulty persists in the dependent claims.  For example, claim 30 requires the presence of a waveguide to couple systems, but this is not disclosed in any detail within the specification in conjunction with an energy converter system in claim 29.  For this reason, there is no benefit of priority given to the PCT and provisional documents, as they do not discuss the subject matter claimed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to disclose numerous terms of the claims, most notably the reference to “a body of transparent insulating material” either in those terms or in a component that has the claimed characteristics or performs the claimed functionality.
In claims 29, 34, 35, 36 and 41-52, refer to “a body of transparent insulating material” which is not detailed within the specification.  There is no discussion of a body, as claimed in claim 29, that is insulating or transparent, present in a single-piece or that provides encapsulation to the energy converting cells.  Since all claims listed depend on base claim 29, there is a lack of antecedent basis for the foregoing claims.
The only discussion of a transparent material is that of paragraph 45 that details the use of a transparent matrix that receives a dispersing medium.  This layer 26 is shown in the figures to proximity to energy converting cells 18, but the specification and figures provide no indication that transparent material is a single-piece, encapsulates the cells or is insulating.
The terms “insulating”, “encapsulating” (or any form of encapsulation) and “single-piece” are not addressed at all in the specification as filed.
The lack of antecedent basis of the claimed subject matter of claim 29 in the specification makes clear this body is not present in the context of the dependent claims which follow to modify the body (as in claims 34-36 and 41-52) or any of the other claims which depend from claim 29 that utilize the claimed body of transparent insulating material.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 43, 46, 49 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 requires a heat dissipation system to be present “directly in contact with the plurality of electromagnetic (EM) energy converting cells”, yet in claim 29 also requires the cells to be encapsulated in the body of transparent insulating material.  It is unclear how the cells can be both encapsulated in the body while also having direct contact with the heat dissipation system.  Moreover, the specification provides no description of “a heat dissipation system” (only discussing heat in paragraphs [0008] and [0041], which discuss the use of an unclaimed receiver for conversion of light into heat and use of heat in an electromagnetic energy convertor).  Since there is no discussion of this dissipation system or the cells encapsulated within a body, the way the pieces could be oriented is unclear as well.  In addition, paragraph [0037] of the specification as filed details “directly on” can have no intervening layers, rendering it further unclear as to how the cells can be body covered or encapsulated by the body, while still in direct contact with the heat dissipation layer.  The applicant is encouraged to make clear the support for this heat dissipation structure and how the pieces can be oriented to fulfill both claims 29 and 33. 
The material listing of claim 43 is unclear as to what constituents are intended to be claimed.  While the claim makes clear the first two options listed are epoxy and silicone, the claim is unclear as to what materials can be present in the hybrid and what are considered on 
Claim 46 is unclear as it states the body of transparent insulating material comprises “composite materials” yet independent claim 29 details the body of transparent insulating material to be an “integral single-piece”.  Composites are generally accepted in the art to comprise multiple layers or materials causing a lack of clarity when the component is to be a “single-piece”.  Paragraph [0045] refers to “a diffusive material/composite” which can comprise a list of polymers, but provides no clarity as to the intended meaning of composite or how it would function in the device of claim 29 and its dependent claim 46.  Even if one were to conclude it would be possible to have a particle within a matrix orientation or otherwise integrated single body of multiple components, the specification provides no clarity as to how this is achieved, what materials are of use or any recitation of composites as the transparent insulating body making it unclear what the applicant’s intent regarding what the layer could be.
Claim 49 is unclear in its recitation of the body of transparent insulating material comprising “a dish portion”.  This statement is unclear as to what the meaning of “a dish 
Claim 51 is unclear in its requirement to cause the body of transparent insulating material to be “non-solid”.  It is unclear how a non-solid (reasonably to include a liquid, gel, sol-gel or gas) can be qualified as a discrete single-piece and/or enabling encapsulation as required by the independent claim. The specification does not detail the use of a non-solid material as being of use as the body of transparent insulating material, that an integral single-piece were to exist with these characteristics or how a non-solid can provide this feature.  The only discussion of solids or non-solid materials is in paragraphs 43 (discussion of different phase cells, not the body encapsulating said cells), 47 (discussion of a medium which is “not limited to air, gas, liquid, vacuum, fiber optic and the like” but provides no link to the claimed transparent insulating body or the cells) or 49 (discussion of a gas, liquid or solid energy converter with no clarity as to what the energy converter is, how it is the claimed body, or if the non-solid materials of the claim would be gas or liquid), which provide no clarification.  The applicant is encouraged to make clear how a non-solid provides the claimed function in their disclosure and/or amend the claims to reflect the intended meaning and ability of the materials. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 31, 32, 37, 38, 41-44, 50, 52, 54 and 55 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CORNEILLE (US PG PUB 2012/0240982).
Regarding claim 29, CORNEILLE teaches an electromagnetic (EM) energy converter system (figures 2, 3 or 5, showing a solar module 200/300 therein) for converting electromagnetic (EM) energy ([0002] and [0014], wherein solar energy is included within the electromagnetic spectrum) to electricity (solar cell operation described in [0002] transforming light into electricity), the electromagnetic (EM) energy converter system comprising: 
a first electromagnetic (EM) energy converter (200/300, “solar module”) having 
a body of transparent insulating material (CORNEILLE teaches this layer in two different interpretations.  In a first interpretation, layer 206/306/520, “pottant material” of CORNEILLE read on the transparent insulating material as discussed in paragraphs [0015], [0018] and [0020], which would necessarily be transparent in order to allow light to reach the solar cells for energy conversion and necessarily electrically insulating so as to prevent short circuiting of the cells.  Moreover, EVA, PVB and thermoplastic polymers listed in the citation are known electrically insulating, transparent materials.  In a second interpretation, layer 202/302/518, “transparent flexible front sheet” of CORNEILLE is in name transparent, allowing light to reach the front sheet and necessarily electrically insulating due to the exposure to the weather as discussed in paragraph [0014].  Moreover, PET and PC as detailed in claim 16 of CORNEILLE are known electrically insulating, transparent materials.);
a plurality of electromagnetic (EM) energy converting cells (212/312/524, “interconnected photovoltaic cells” of CORNEILLE) disposed at least partially within the body of transparent insulating material (Within the 1st interpretation as outlined above, the cells 212/312/524 are shown in figures 2, 3 and 5 to be within the body 206/306/520.  Within the 2nd interpretation of the body of transparent insulating layer material, the cells 212/312/524 are shown to be within the outline or curvature of, or to be wrapped around behind [0018] the front layer 202/302/518, as shown in figures 2, 3 and 5, all reading on the claim), the plurality of electromagnetic (EM) energy converting cells configured to convert the electromagnetic (EM) energy to electricity ([0002], [0014]); 
wherein the body of transparent insulating material (either 206/306/520, “pottant material” or 202/302/518, “front transparent layer” of CORNEILLE) being an integral single-piece (wherein the pottant material 206/306/520 or front transparent layer 202/302/518 is shown in figures 2, 3 and 5 to be one single piece) encapsulating the plurality of electromagnetic (EM) energy converting cells (212/312/524 of CORNEILLE) (wherein encapsulating is interpreted herein as to surround or enclose and where in CORNEILLE teaches the “interconnected solar cells” 212/312/524, as shown in figures 2, 3 and 5, are surrounded by the pottant material or insulating body 206/306/520 and the front sheet 202/302/518 is shown to surround the “interconnected solar cells” 212/312/524, taught in paragraph [0018] to explicitly be a “front.. encapsulating layer 202”), the body of transparent insulating material (206/306/520 or 202/302/518 per the interpretations outlined above) configured to direct or manipulate electromagnetic (EM) energy (hr of figures 2, 3 and 5) toward the plurality of electromagnetic (EM) energy converting cells (212/312/524) (herein the body of “pottant material” 206/306/520 or “front transparent layer” 202/302/518 of CORNEILLE would necessarily allow for the light to be directed to the cells to allow for power generation from the light impinging through the two top layers of the cell.  Moreover, paragraph [0017] teaches the light impacts the cells 212/312/524 via layer 202/302/518, necessarily requiring the light to proceed or be directed through the front transparent layer 202/302/518 and “pottant layer” 206/306/520 of CORNEILLE to reach the cells 212/312/524.).
Regarding claim 31, CORNEILLE shows a housing (the layers of CORNEILLE 204/202/210 cooperating to form a housing of the instant claim) in figure 2, for example.  Paragraph [0043] of the specification as filed details the use of a housing as an enclosure case.  While the specification does not address the use of a housing with the claimed body of transparent insulating material, the examiner uses the applicant’s intended meaning (and the generally accepted meaning) of housing.  Layers 204/202/210 of CORNEILLE, as shown in figure 2, enclose the insulating body 206 and the cells 212, providing a protective surround or housing for the system inside, as further discussed in paragraphs [0004] and [0005].
Regarding claim 32, CORNEILLE teaches a transparent layer (“flexible and transparent front layer”, 202) to enable light transmission to the cells (“photovoltaic cells”, 212) as shown in figure 2 and discussed in paragraph [0014].  This layer behaves as the optical wave guide of claim 32, providing a pathway or guide for the light within the converter system.  The layer (202, interpreted as the optical waveguide of claim 32) is shown to be attached to or in direct contact with the body of transparent insulating material (206/306/520 of the 1st interpretation of body of a transparent insulating material) in figure 2. 
Regarding claim 37, CORNEILLE teaches a rigid base layer (204) beneath the electromagnetic energy converting cells (212) in paragraphs [0014], claims 8 and 9 and shown in figure 2.  The rigid back layer (202) provides support for the cells (212) and reads on a substrate of the instant claim (substrate is interpreted as a layer present in the stack and is not discussed in the specification to provide a differing definition or meaning).

Regarding claim 41, CORNEILLE further teaches external surfaces of the body of transparent insulating material (either the “pottant layer” 206/306/520 or “transparent flexible front layer”, “flexible transparent front layer”, 202/302/518 from either interpretation as detailed in the rejection of claim 29) are at least partially coated with one or more layers of material with the addition of the anti-reflective coating (paragraph [0017]) as the claimed material (wherein the coating does not require adjacency between the body of transparent insulating material and the coating).
Regarding claim 42, CORNEILLE teaches the anti-reflective layer (paragraph [0017]), and in turn its material, to provide increased transmission due to reduced light reflection as discussed in paragraph [0017].  For this reason, the coating is interpreted to be made of a transmissive material.
Regarding claim 43, CORNEILLE teaches the body of the transparent insulating material (wherein the “pottant layer” 206/306/520 is the body of transparent insulating material as in the 1st interpretation of claim 29) to be plastic (thermoplastic in paragraphs [0015], [0018] and [0020]).  Moreover, CORNEILLE teaches the use of nylon (a known plastic) as the body of the transparent insulating material (wherein the “transparent flexible front layer” 202/302/518 is the body of transparent insulating material as in the 2nd interpretation of claim 29) in claim 16.  
Regarding claim 44, CORNEILLE teaches the body of the transparent insulating material to be made of plastic (wherein the “pottant layer” 206/306/520 is the body of transparent insulating material st interpretation of claim 29 teaches the use of thermoplastic in paragraphs [0015], [0018] and [0020]) and nylon (wherein the “transparent flexible front layer” 202/302/518 is the body of transparent insulating material as in the 2nd interpretation of claim 29, claim 16 of CORNEILLE), just as it detailed to be of use for the transparent insulating material in claim 43 of the instant application.  In this claim, the applicant utilizes a manufacturing method or process to define the body of transparent insulating material.  The determination of patentability is based on the product, and not the method of forming the product (herein the use of roll-to-roll fabrication materials).  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP § 2113.  See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).  For the reason, the use of the same material is interpreted to render the same structure, fulfilling the instant claim.
Regarding claim 50, CORNEILLE teaches the body of the transparent insulating material (“pottant layers 206/306/520, as in the 1st interpretation of claim 29 discussed above) to be made of thermoplastic resin materials in paragraph [0015], clearly solid materials.  Moreover, CORNEILLE teaches the body of transparent insulating material (“front layer” 202/302/518, as in the 2nd interpretation in the rejection of claim 29 above) to be made of barrier films in paragraph [0014], which are necessarily solid materials.
Regarding claim 52, CORNEILLE teaches the body of transparent insulating material (“front layer”, 202/302/518 of CORNELLIE, as in the 2nd interpretation of claim 29) to be flexible in paragraphs [0012] and [0014].  Flexibility allows for physical adjustment.  For this reason, the flexibility of the body of transparent insulating material is physically adjustable and capable of being physically adjusted.

Regarding claim 55, the term “physically adjustable” is utilized in the specification to describe the movement of cells relative to an arrangement of disks present between the cells, to allow for revealing or covering cells to or from the sun, in an embodiment with a lens.  This embodiment does not include components of either claim 29 or the instant claim.  For this reason, the term “physically adjustable” is given the generic meaning of allowing for the cells to be moved or adjusted in space.  Photovoltaic modules such as that of CORNEILLE are to be installed on buildings or otherwise arranged relative to sunlight, as addressed in paragraph [0002].  Since the module of CORNEILLE is to be installed or oriented relative to the solar energy, it is capable of being physically moved or adjusted for installation, fulfilling the claim as the cells (within the module) would be bodily or physically moved for adjustment or installation.
Claim(s) 45 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CORNEILLE.  LIU et al (Liu, Ji-Tao, et al. “Curing Determination of EVA for Solar Panel Application by DSC.” Curing Determination of EVA for Solar Panel Application, PerkinElmer, Inc, 2010, https://www.s4science.at/wordpress/wp-content/uploads/2018/10/EVA-Curing-for-Solar-Panels_DSC8000_APP.pdf.) is cited as evidence herein.
st interpretation of claim 29 discussed above), such as EVA, in paragraphs [0015], [0018] and [0020].  The thermoplastic materials are not expressly taught in CORNEILLE to require curing.  As evidenced by LIU et al (left column, page 2), it is curing which provides the EVA materials used for encapsulation (just as in CORNEILLE) the desired functionality.  Based on this evidence, it is the position of the examiner the polymer of CORNEILLE (EVA) is a cured polymer, fulfilling the claim’s requirement for the use of a curable polymer material.  
Claim(s) 29, 48 and 49 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by PALAZZETTI et al (US Patent 4,331,829).
Regarding claim 29, PALAZZETTI et al teaches an electromagnetic (EM) energy converter system
(3, figure 2) for converting electromagnetic (EM) energy to electricity (wherein the solar radiation is EM energy, taught to be converted to electricity via the photovoltaic cell as this is the known principle of operation for a photovoltaic cell), the electromagnetic (EM) energy converter system comprising: 
a first electromagnetic (EM) energy converter (3 of figure 2) having a body of transparent insulating material (“body”, 5/11-15, necessarily transparent to allow light to reach the radiator for radiation of light and taught to be made of glass and quartz at c. 2, l. 36-40, known transparent materials.  Moreover, glass and quartz are known electrically insulating materials, fulfilling the claimed requirements); and 
a plurality of electromagnetic (EM) energy converting cells (4, “photovoltaic cell”, taught to be one or more or a plurality in the abstract and c. 1, l. 5-9) disposed at least partially within the body of transparent insulating material (shown in figure 2 to be surrounded on 3 sides by the “body” 5/11-15), the plurality of electromagnetic (EM) energy converting cells (4, “photovoltaic cell”) configured to convert the electromagnetic (EM) energy to electricity (The photovoltaic cell receives the light emitted by radiators 7/8, heated by the incoming solar radiation/EM energy, as discussed in c. 1, l. 61-c. 2, l. 4. This conversion of light to energy is implicitly and necessarily present in the photovoltaic cell.); 
wherein the body of transparent insulating material (5/11-14, “body”) being an integral single-piece (components 5/11-14 are shown in figure 2 so as to comprise a single-piece of material built into the system 3 (integral)) encapsulating (the surrounding of the photovoltaic cells on all available sides by body 5/11-14 fulfills the requirement for encapsulating or covering the cells) the plurality of electromagnetic (EM) energy converting cells (4, “photovoltaic cell”), the body of transparent insulating material (5/11-14, “body”) configured to direct or manipulate electromagnetic (EM) energy toward the plurality of electromagnetic (EM) energy converting cells (4, “photovoltaic cell”.  The light is directed through the body where in the glass lens allows for passage of light, as described in c. 2, l. 36-39.  Moreover, this limitation is also taught in that the energy is manipulated by causing radiation of light from the radiator 7 for conversion at the photovoltaic cell 4, as described in c. 3, l. 4-18).
Regarding claim 48, PALAZZETTI et al teaches the body (5/11-14) to comprise a domed portion (holoaplanatic meniscus lens 14, as shown in figure 2) which functions as a lens (c. 2, l. 31-39).
Regarding claim 49, PALAZZETTI et al teaches a domed shaped portion (14) of body (5/11-14) in figure 2.  This dome shape mimics that of a bowl shape, interpreted to be that of a dish, wherein portion (14) of the body (5/11-14) would be interpreted as the dish portion.  The lens (14, interpreted as the “dish portion” of the claim) receives or collects the light impinging on its surface, enabling collection of the incoming energy as required by the claim, as shown in figure 1. 
Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CORNEILLE.  3M (“3M Ultra Barrier Solar Film 510-F.” 3M™ Ultra Barrier Solar Film 510-F, 3M, Oct. 2016, https://multimedia.3m.com/mws/media/1285470O/3m-ultra-barrier-solar-film-510-f.pdf.) is provided as evidence herein.
nd interpretation outlined in the rejection of claim 29).  As evidenced by the 3M reference, the Ultra Barrier Solar Film from 3M comprises multiple layers (clear fluoropolymer/black tape/pressure sensitive adhesive/PET with Barrier), shown in the picture on page 2.  The application of multiple layers in a single film, as in that of the Ultra Barrier Solar Film, is interpreted to read on a composite, with comprises multiple materials in one film.
Regarding claim 47, CORNEILLE teaches the use of an Ultra Barrier Solar Film by 3M in paragraph 14 as the front transparent film (“the body of transparent insulating material” under the 2nd interpretation outlined in the rejection of claim 29).  As evidenced by the 3M reference, the Ultra Barrier Solar Film from 3M comprises multiple layers (clear fluoropolymer/black tape/pressure sensitive adhesive/PET with Barrier) composed of different chemical and physical properties due to their differing compositions, shown in the picture on page 2.  Moreover, with each layer the light passes through, the path of light is given the opportunity for refraction based on each layer’s characteristic refractive index allowing for modification of the electromagnetic energy relative to passage of the energy prior to entry into the system.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 39, 40 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of FARRELLY et al (US PG PUB 2012/0080078).
Regarding claim 30, while CORNEILLE teaches the presence of “a plurality of interconnected photovoltaic cells” (“plurality of EM energy converting cells” of instant claim 29, in the abstract) within “a body of transparent insulating material” (“pottant material” 206/306/520, 1st interpretation of the body of transparent insulating material in the rejection of claim 29), CORNEILLE is silent to the energy converter system comprising a second EM energy converter being operably coupled to the first EM energy converter via an optical waveguide.
FARRELLY et al teaches a plurality of solar cells (“PV cell layer” 200 of the abstract of FARRELLY et al, as in the “plurality of EM energy converting cells” of the instant invention) surrounded by encapsulant (“first upper encapsulant layer” 20 and “first lower encapsulant layer” 9 of FARRELLY et al, as in the “body of insulating material” of the instant invention), as shown in figures 1 and 3 and taught in paragraph [0022], just as in CORNEILLE.  FARRELLY et al further teaches the PV cell layer comprise a plurality of connected strings (paragraphs [0025] and [0027]) to help prevent strain on the cells and reduce resistive losses (paragraph [0025]).  Each of the plurality of strings of 
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a solar module comprising multiple converters (“strings” of FARRELLY et al), within the plurality of interconnected EM converting cells of CORNEILLE, so as to allow for reduced losses and prevention of strain between the cells.  The use of multiple converters (a plurality of EM converting cells with an accompanying body of insulating material) under a shared transparent layer (waveguide) renders the instant claim obvious.
Regarding claims 39 and 40, while CORNEILLE teaches the presence of “a plurality of interconnected photovoltaic cells” (“plurality of EM energy converting cells”, in the abstract), CORNEILLE is silent as to series or parallel electrical coupling.
FARRELLY et al teaches a module (100, just as in the system of the instant application) comprising a plurality of interconnected solar cells (“PV cell layer” 200 of the abstract of FARRELLY et al, as in the “plurality of EM energy converting cells” of the instant invention), as shown in figures 1 and 3 and taught in paragraphs [0022] and [0025], just as in CORNEILLE.  FARRELLY et al teaches the use of interconnection of the cells into strings (strings are comprised of series connection between each cell, 
At the time of invention, it would have been obvious to one of ordinary skill in the art to connect the EM converting cells, of CORNEILLE, in series and parallel attachment, as in FARRELLY et al, so as to allow for optimization of power production within the PV module.
Regarding claim 56, CORNEILLE teaches the use of interconnected EM energy converting cells (paragraph [0014], but fails to address the cells to comprise “an array of poles”.  To be clear, the closest reference to the claim language is seemingly “a matrix of electric poles” for use to conduct the converted EM energy in paragraph [0050] of the specification.
FARRELLY et al teaches a module (100, just as in the system of the instant application) comprising a plurality of interconnected solar cells (“PV cell layer” 200 of the abstract of FARRELLY et al, as in the “plurality of EM energy converting cells” of the instant invention), as shown in figures 1 and 3 and taught in paragraphs [0022] and [0025], just as in CORNEILLE.  FARRELLY et al expressly teaches the use of interconnects (10) to provide electrical connection between the cells (paragraph [0025], claim 8 of FARRELLY et al) within the module.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the interconnects of FARRELLY et al, to provide the interconnection detailed in CORNEILLE, so as to provide the structure for conduction of the converted EM energy.  Since the interconnection of modified CORNEILLE provides the same functionality as the poles, as disclosed in the instant specification, the interconnections of modified CORNEILLE read on the poles of the instant application, rendering the claim obvious.
Claims 33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of OSAMURA et al (US PG PUB 2014/0130851).

OSAMURA et al teaches a photovoltaic module (91) comprising a plurality of electromagnetic (EM) converting cells (54), just as in CORNEILLE, as shown in figure 10.  OSAMURA et al teaches the use of heat dissipating system (55/56/61/64/65, wherein the layers therein function to provide a method by which heat is to reach dissipation layer 64/65, paragraphs [0180], [0184]-[0187], cooperating to form a system for heat removal) extending the useful life of the module by preventing deterioration which can be caused by heat (paragraph [0179]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a heat dissipation system, as in OSAMURA et al, in contact with the EM energy converting cells of CORNEILLE, as shown in OSAMURA et al, so as to prevent deterioration which can be caused by heat by removing it from the system.  To be clear, the inclusion of part of the body of transparent insulating material of CORNELLE (wherein the body of transparent insulating material, under the 1st interpretation is that of 206/306/520 of CORNEILLE) within the heat dissipation system, allows for direct contact between the cells and heat removal layers, as in OSAMURA et al, and renders a path for accommodating the desired heat dissipation.
Regarding claim 35, while CORNEILLE generates electricity, CORNEILLE is silent to the use of “an electronic device attached to or disposed at least partially within the body of transparent insulating material, the electronic device configured to use or manipulate electricity”.  
OSAMURA et al teaches a photovoltaic module (91) comprising a plurality of electromagnetic (EM) converting cells (54) within a body of transparent insulating material (55, taught to be filler made of EVA in paragraphs [0165]-[0166], like CORNEILLE), just as in CORNEILLE, as shown in figures 6 and 10.  OSUMURA et al teaches the use of an electronic device (wherein wiring 57 and the junction box 58 are interpreted as an electronic device as they allow for removal of the electricity created within the cells 
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the electronic device of OSAMURA et al, within the device of CORNEILLE, so as to allow for removal of the generated electricity from the cells for use externally from the device.
Regarding claim 36, while CORNEILLE generates electricity, CORNEILLE is silent to the use of “a communication system attached to or disposed at least partially within the body of transparent insulating material.  
OSAMURA et al teaches a photovoltaic module (91) comprising a plurality of electromagnetic (EM) converting cells (54) within a body of transparent insulating material (55, taught to be filler made of EVA in paragraphs [0165]-[0166], like CORNEILLE), just as in CORNEILLE, as shown in figures 6 and 10.  OSUMURA et al teaches the use of a communication device (wherein wiring 57 and the junction box 58 are interpreted as a communication device as they allow for removal of the electricity created within the cells and communication of said electricity for external use via the external wiring) attached to the body (55) via layer (56).  The claim as written allows for intervening layers be present in the device while fulfilling the claimed attachment.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the communication device of OSAMURA et al, within the device of CORNEILLE, so as to allow for removal of the generated electricity from the cells for communication of the electricity with external uses.  To be clear, the applicant does not discuss the intended communication device or its purpose within the specification as filed.
Claims 34 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of LE PERCHEC et al (US PG PUB 2015/0034147).
st interpretation of body in claim 29), CORNEILLE is silent to the converter comprising “a power converter system attached to or disposed at least partially within the body of transparent insulating material”.
LE PERCHEC et al teaches an EM converting system (1, abstract as photovoltaic module) comprising EM energy converting cells (4, photovoltaic cells) encapsulated in a body of transparent insulating material (7/8/8a/8b, paragraphs [0038]-[0040], [0048], taught to be insulating and necessarily transparent and made of EVA, just as in CORNEILLE), as shown in figures 2 and 9, just as in the orientation and materials of CORNEILLE.  LE PERCHEC et al further teaches, in paragraph [0042], the use of a luminescent material within the encapsulant or body of transparent insulating material which absorbs light and re-emits the light at a different wavelength (providing power conversion as detailed in the instant specification at paragraph [0047], wherein initially unusable light is specifically converted to useable light).  Paragraph [0073] teaches the use of the power converter (8, luminescent materials within the body of transparent insulating material) enables increased electricity output as lost or unused wavelengths of light may be re-emitted to be converted by the cells into electricity.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the luminescent materials of LE PERCHEC et al, in the body of the transparent insulating material of CORNEILLE, as shown in LE PERCHEC et al, so as to allow for increased electricity output by enabling use of previously unused light within the module.
Regarding claim 51, while CORNEILLE teaches the use of EM energy converting cells within a body of transparent insulating material (cells 212 within a pottant 206/306/520 or body as in the 1st interpretation of body in claim 29), CORNEILLE is silent to the body of the transparent insulating material to comprise a non-solid material.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the luminescent materials of LE PERCHEC et al, in the body of the transparent insulating material of CORNEILLE, as shown in LE PERCHEC et al, so as to allow for increased electricity output by enabling use of previously unused light within the module.  Moreover, the use of these luminescent materials in a non-solid application allows for the desired predictable, luminescent behavior.  The claim as written does not currently require the non-solid material to be present in the final product, but simply for it to comprise a non-solid.  The use of the non-solid luminescent material, prior to final stabilization, still renders the claim obvious as written.
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORNEILLE, in view of HARDIN et al (US PG PUB 2013/0192656).

HARDIN et al teaches a photovoltaic cell (400a) within an encapsulant (as in a body of transparent insulating material 503, taught to be EVA, just as in the body of transparent insulating material 206/306/520 of CORNEILLE) in figure 9, just as in CORNEILLE.  HARDIN et al teaches the use of a multijunction energy converting cell comprising sub-cells (300a/100) of different materials (II-VI based cell/Si based cell) which operate to absorb and convert different wavelengths of light for power generation, as described in paragraph [0030].   Paragraphs [0004]-[0005] detail the use of multijunction solar cells (as in HARDIN et al figure 9) to render high power conversion.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a multijunction cell, as in HARDIN et al, for the EM energy converting cells of CORNEILLE, so as to allow for utilization of as many wavelengths of the light as possible for high power conversion.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 29, 30, 32, 37, 41-46 and 48-55 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 16/677,912 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
BASOL (PG PUB 2008/0000518) is directed to the state of the art showing the encapsulation of photovoltaic cells within an insulating, transparent integral body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         2/12/2022